Exhibit 10.1 Agreement Part A: AIVtech International Group Co. Part B: Jinlin Guo, Yujin Zhou, Bing Liu, Kai Guo, Meicui Liu Guo Jin Tong Investment (HK) Limited Green Grass Capital Management Limited Shenzhen Top Finance Guaranty Investment Inc. Article 1 The cash payment incurred from the acquisition of AIVtech (Hong Kong) CO., Ltd. (“AIVtech-HK) by AIVtech International Group Co. which was originally due on May 12, 2011, will be postponed to the due dates as set forth below: No. Name of Former AIVtech-HK Shareholders Cash Payment Original Payment Date New Payment Date 1 Jinlin Guo US$993,348.25 2011/5/12 2012/5/12 2 Yujin Zhou US$315,850.00 2011/5/12 2012/5/12 3 Bing Liu US$276,368.75 2011/5/12 2012/5/12 4 Kai Guo US$276,368.75 2011/5/12 2012/5/12 5 Meicui Liu US$315,850.00 2011/5/12 2012/5/12 6 Guo Jin Tong Investment (HK) Limited US$315,850.00 2011/5/12 2012/5/12 7 Green Grass Capital Management Limited US$664,864.25 2011/5/12 2012/5/12 8 Shenzhen Top Finance Guaranty Investment Inc US$789,625.00 2011/5/12 2012/5/12 Total US$3,948,125.00 Article 2 Both parties acknowledge and agree that the party can avoid to undertake the economical responsibility if the party who cannot implement the agreement provides the notary department proof documents due to wars, serious natural disasters and some other human irresistible events that agreed by both parties which cause the agreement unimplemented. Article 3 The disputes caused by the implementation of this agreement shall be resolved through negotiated settlement and mediation. If the parties cannot reach agreement through settlement or mediation, then either party can submit the disputes to arbitration commission for arbitration or file lawsuit with the court in accordance with the laws. Article 4 The agreement is in duplicate with the equivalent legal effect. The agreement comes into force if both parties sign and make seal. Part A: AIVtech International Group Co. (signed by Jinlin Guo and sealed) PartB: Jinlin Guo (signed) Yujin Zhou (signed) Bing Liu (signed) Kai Guo (signed) Meicui Liu (signed) Guo Jin Tong Investment (HK) Limited (signed by Lanbing Ding) Green Grass Capital Management Limited (signed by Zheshui Ma) Shenzhen Top Finance Guaranty Investment Inc. (signed by Rui Wang)
